DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I-D, Claims 1, 6-10, 12 and 14, filed on 12/03/20, is acknowledged.
The Restriction mailed on 10/28/20 has been carefully reviewed and is held to be proper. Accordingly, Claims 2-5, 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 10/28/20 is hereby made Final.
	Applicants are required to cancel the nonelected claims (2-5, 11 and 13) or take other appropriate action. An Office Action on the merits of Claims 1, 6-10, 12 and 14 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method for controlling placement of micro-objects”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matei et al (US 10,558,204).
Regarding claim 1, Matei et al teach a method of real-time positioning the micro-objects (Abstract), comprising: 
depositing a set of micro-objects (Fig. 1, 12) onto a surface of a micro-assembler (14), wherein the micro-assembler comprises a two-dimensional array of force generating pixels by the electrodes (15A-D; Col. 7, lines 1-3); and 
manipulating the set of micro-objects (12; Col. 5, lines 1-4, lines 52-57) individually on the surface of the micro-assembler using a set of control patterns simultaneously (Col. 4, lines 60-65), wherein each control pattern of the set of control patterns indicates a force pattern (Col. 5, lines 58-67) on a portion of the two-dimensional array of force generating pixels (Col. 7, lines 1-3).
Regarding claim 6, Matei et al teach that manipulating the set of micro-objects (12) on the surface of the micro-assembler (14) comprises distributing the set of micro-objects (12) to random locations, as desired positions (38; Fig. 12, 110; Col. 4, lines 60-65), on the surface of the micro-assembler (14), using the set of control patterns, by the computing device (20; Col. 5, lines 58-67). 
Regarding claim 7, Matei et al teach that manipulating the set of micro-objects 
Regarding claim 8, Matei et al teach that manipulating the set of micro-objects (12) on the surface of the micro-assembler (14) comprises deconcentrating the set of micro-objects (12) from an area, as desired position (38; Fig. 12, 110; Col. 4, lines 60-65), on the surface of the micro-assembler (14), using the set of control patterns, by the computing device (20; Col. 5, lines 58-67). 
Regarding claim 9, Matei et al teach that manipulating the set of micro-objects (12) on the surface of the micro-assembler (14) comprises holding the set of micro-objects (12) in an area, as desired position (38; Fig. 12, 110; Col. 4, lines 60-65), of the surface of the micro-assembler (14) to resist one or more forces which may include drag forces (Col. 7, lines 9-12), using the set of control patterns, by the computing device (20; Col. 5, lines 58-67). 
Regarding claim 12, Matei et al teach that manipulating the set of micro-objects (12) on the surface of the micro-assembler (14) comprises forming the set of micro-objects into a pattern, as desired position (38; Fig. 12, 110; Col. 4, lines 60-65) on the surface of the micro-assembler (14), by the computing device (20; Col. 5, lines 58-67). 
Regarding claim 14, Matei et al teach that manipulating the set of micro-objects (12) on the surface of the micro-assembler (14) comprises manipulating the set of micro-objects (14) using different subsets of the set of control patterns, by the computing device (20; Col. 5, lines 58-67) over different periods of time, wherein each 

subset of the set of control patterns is used during a respective period of time or predefined period of time (Col. 3, lines 59-64; Col. 12, lines 55-63).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 10, 2021